To’? (lew WS. (isk Cone South Dia ie Taser

Seurthean Disk. of Texas MAR. 20 Re O8 Weberville £4.
P.O. ox LIOIO owtarm ust ATX 7874)
Heuston TK 77208 ley, Clerk of Coun

 

Oidke 2 Mexel 18” 2019 Dog. (4. We 16-2045!
; hes. Cn pS-eN-100'7
Ke: Neodice of Newt Addess

 

Deng Cle.

With Wis Vedber, Yodny ts Your tfc.
Dlense ye. Mvised nak Me Cobikfonex \neke\oy dives.
Wwinitten Nokice to Ynis Wonloarnlble Courk of his
New Addgess *

 

Plense Address Ady AXd A\ Sukuve Pleadings |
Crde RS, Av AY CaagesParderce tp!

 

Sree Vie Parker.
IDO \Webbwerville Kb
Austin TX. T87Tal

 

 

Wands You Sow Your Nvverrions Ao Sis Winther «

 

 

inkeexel Yours ,

 

 

WMtake fore

Boba ened / Ave! lemnct

 

 

CC. O16
Add ? Updire

 

 
" oroter-eneus
SW LL 21 Soysnoy| a

Q10l ? og | Oo } | - a goo 00 ES
syxal_ 5° “3s\(T WYSULNIG ne 2 Oe

” 17) DST SANS TASS 49 VY coe =n

Ht sore “ OR “Ry aut voqaaM 49% /
° 3 UP se . FANG ah PAS MS

    

 

 
